 Case 19-02312-RLM-7           Doc 9      Filed 04/15/19   EOD 04/15/19 11:46:24        Pg 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 In Re:                                            Case No. 19-02312-RLM-7

 Nashelle Lanise Hampton                           Chapter 7

 Debtor.                                           Judge Robyn L. Moberly

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Home

Point Financial Corporation, in the above captioned proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   P.O. Box 476
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor

                                 CERTIFICATE OF SERVICE

I certify that on April 15, 2019, a copy of the foregoing Notice was filed electronically. Notice of
this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

          Mark S. Zuckerberg, Debtor’s Counsel
          margaret@waltonlegal.net

          Deborah J. Caruso, Trustee
          trusteecaruso@rubin-levin.net

          Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov
 Case 19-02312-RLM-7          Doc 9    Filed 04/15/19     EOD 04/15/19 11:46:24         Pg 2 of 2



I further certify that on April 15, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Nashelle Lanise Hampton, Debtor
       7645 Thorney Wood Drive
       Indianapolis, IN 46239

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Attorney for Creditor
